Citation Nr: 1608093	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-21 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey 


THE ISSUE

Whether the recoupment of Voluntary Separation Pay (VSP) in the amount of $253,339.65 (after-tax, amount) is valid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to July 1991 and from June 1995 to April 2008.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was subsequently transferred to the Newark, New Jersey, RO.  In September 2015, the Veteran testified at a Board hearing before the undersigned in Washington, D.C.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO denied the Veteran's claim, finding that the debt at issue is valid.  On October 17, 2007, the Secretary of the Air Force issued a blanket waiver of the requirement to recoup VSP from VA compensation for service members released from active duty on or after that date.  Thus, a veteran who was receiving VSP could concurrently receive VA compensation.  However, six months later, on April 30, 2008, the Department of the Air Force apparently replaced the blanket waiver with a recoupment schedule for service members released from active duty on or after that date.  In other words, veterans could no longer concurrently receive the VSP payments and VA compensation.  The Veteran was separated from service on April 30, 2008, and it was therefore determined that the VSP payment had to be recouped from his VA compensation payment.  

The Veteran asserts that he entered into a contractual agreement in February 2008 with the Department of the Air Force to separate from active duty as part of the Air Force's Force Shaping initiative.  He indicates that as a condition of his voluntary separation, he was awarded Separation Pay and was guaranteed via the October 2007 memorandum that the requirement to recoup VSP from disability compensation benefits awarded by VA would be waived.  The Veteran maintains that although he has requested the subsequent April 30, 2008 memorandum, he has not been furnished that memorandum and it is not part of the record.  He asserts that the April 30, 2008 memorandum from the Air Force is not a legally binding modification and does not apply. 

The Board notes that although the Veteran and RO both made reference to the April 30, 2008 decision/memorandum, that correspondence is not part of the record.  In particular, a February 2011 VA electronic mail indicated that on April 30, 2008, a memorandum clarified the policy intent regarding the waiver authority of the Secretaries of the Military Departments under section 1175a (h)(4) of Title 10, United States Code.  This memorandum, effective April 30, 2008, required that waivers by the Secretaries of the Military Departments must be determined, on a case-by-case basis, which requires identification of the individual member, the amount, and the circumstances of each case; disallowing the general waiver.  

VA is bound by its laws and regulations.  Nevertheless, the memorandum played a primary role in the determination in this case and it certainly appears that the RO has viewed that correspondence.  The fact that this memorandum is missing was discussed at length at the Board hearing.  As such, the Board finds that the April 30, 2008, decision/memorandum of the Department of the Air Force should be associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record the April 30, 2008 decision/memorandum which clarified the policy intent regarding the waiver authority of the Secretaries of the Military Departments under section 1175a (h)(4) of Title 10, United States Code.   

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran  has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

